Citation Nr: 1704378	
Decision Date: 02/14/17    Archive Date: 02/24/17

DOCKET NO.  13-15 407	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUES

1.  Entitlement to service connection for bilateral carpal tunnel syndrome.

2.  Entitlement to service connection for gastroesophageal reflux disease (GERD).

3.  Entitlement to service connection for squamous cell carcinoma of the nose.

4.  Entitlement to service connection for bilateral arthritis of the hands.

5.  Entitlement to a disability rating in excess of 50 percent for migraines.

6.  Entitlement to a disability rating in excess of 30 percent for post-left breast surgery and fibrocystic breast disease.

7.  Entitlement to a disability rating in excess of 10 percent for residual mastitis scar.

8.  Entitlement to a disability rating in excess of 10 percent for bilateral tinnitus.

9.  Entitlement to a compensable disability rating for bilateral hearing loss.

10.  Entitlement to a compensable disability rating from residuals from mastoiditis other than tinnitus and bilateral hearing loss.

11.  Entitlement to special monthly pension.


REPRESENTATION

Veteran represented by:	Adam Neidenberg, Attorney


ATTORNEY FOR THE BOARD

David R. Seaton, Associate Counsel


INTRODUCTION

The Veteran served on active duty from November 1986 to March 1991 and from September 1991 to April 1993.
 
This matter comes to the Board of Veterans' Appeals (Board) on appeal from rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Atlanta, Georgia made in October 2009, January 2012, May 2012, and May 2013.
 

FINDINGS OF FACT

1.  A signed statement from the Veteran, dated January 6, 2017, was received by VA prior to the promulgation of a decision by the Board, in which the Veteran expressed her desire to withdraw the following issues on appeal: entitlement to service connection for bilateral carpal tunnel syndrome; entitlement to service connection for bilateral arthritis of the hands; entitlement to a disability rating in excess of 50 percent for migraines; entitlement to a disability rating in excess of 30 percent for post-left breast surgery and fibrocystic breast disease; entitlement to a disability rating in excess of 10 percent for residual mastitis scar; entitlement to a disability rating in excess of 10 percent for bilateral tinnitus; entitlement to a compensable disability rating for bilateral hearing loss; entitlement to a compensable disability rating from residuals from mastoiditis other than tinnitus and bilateral hearing loss; and entitlement to special monthly pension.

2.  The Veteran's GERD is not related to a period of service.

3.  The Veteran does not have a current diagnosis of squamous cell carcinoma of the nose, and she did not manifest one during the pendency of the appeal.


CONCLUSIONS OF LAW

1.  The criteria for withdrawal of the following issues by the Veteran have been met: entitlement to service connection for bilateral carpal tunnel syndrome; entitlement to service connection for bilateral arthritis of the hands; entitlement to a disability rating in excess of 50 percent for migraines; entitlement to a disability rating in excess of 30 percent for post-left breast surgery and fibrocystic breast disease; entitlement to a disability rating in excess of 10 percent for residual mastitis scar; entitlement to a disability rating in excess of 10 percent for bilateral tinnitus; entitlement to a compensable disability rating for bilateral hearing loss; entitlement to a compensable disability rating from residuals from mastoiditis other than tinnitus and bilateral hearing loss; and entitlement to special monthly pension.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2014); 38 C.F.R. § 20.204 (2016).

2.  The criteria for service connection for GERD have not been met.  38 U.S.C.A. §§ 1101, 1110, 1131 (West 2014); 38 C.F.R. §§ 3.303, 3.304 (2016).


3.  The criteria for service connection squamous cell carcinoma of the nose have not been met.  38 U.S.C.A. §§ 1101, 1110, 1131 (West 2014); 38 C.F.R. §§ 3.303, 3.304 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

Under applicable criteria, VA has certain notice and assistance obligations to claimants.  See 38 U.S.C.A. §§ 5102, 5103, 5103A, 5107; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  In this case, required notice was provided, and neither the Veteran, nor her representative, has either alleged, or demonstrated, any prejudice with regard to the content or timing of VA's notices or other development.  See Shinseki v. Sanders, 129 U.S. 1696 (2009).  Thus, adjudication of her claim at this time is warranted.

As to VA's duty to assist, the Board finds that all necessary development has been accomplished, and, therefore, appellate review may proceed without prejudice to the Veteran.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  Service treatment records, Social Security Administration (SSA) records, VA treatment records, and private treatment records have been obtained.  Additionally, the Veteran was scheduled to testify at a hearing before the Board, but she withdrew her request for a hearing.

The Veteran was also provided with several VA examinations (the reports of which have been associated with the claims file), which the Board finds to be adequate for rating purposes, as the examiners had a full and accurate knowledge of the Veteran's disability and contentions, and grounded their opinions in the medical literature and evidence of record.  See Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  Moreover, neither the Veteran nor her representative has objected to the adequacy of any of the examinations conducted during this appeal.  See Sickels v. Shinseki, 643 F.3d, 1362, 1365-66 (Fed. Cir. 2011). 

As described, VA has satisfied its duties to notify and assist, and additional development efforts would serve no useful purpose.  See Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).  There is no prejudice to the Veteran in adjudicating this appeal, because VA's duties to notify and assist have been met.

Withdrawal

The Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  38 U.S.C.A. § 7105 (West 2014).  An appeal may be withdrawn as to any or all issues involved in the appeal at any time before the Board promulgates a decision.  38 C.F.R. § 20.204.  Withdrawal may be made by the Veteran or by her authorized representative.  38 C.F.R. § 20.204.  In the present case, the Veteran has withdrawn this following issues: entitlement to service connection for bilateral carpal tunnel syndrome; entitlement to service connection for bilateral arthritis of the hands; entitlement to a disability rating in excess of 50 percent for migraines; entitlement to a disability rating in excess of 30 percent for post-left breast surgery and fibrocystic breast disease; entitlement to a disability rating in excess of 10 percent for residual mastitis scar; entitlement to a disability rating in excess of 10 percent for bilateral tinnitus; entitlement to a compensable disability rating for bilateral hearing loss; entitlement to a compensable disability rating from residuals from mastoiditis other than tinnitus and bilateral hearing loss; and entitlement to special monthly pension.  Hence, there remain no allegations of errors of fact or law for appellate consideration.  Accordingly, the Board does not have jurisdiction to review these appeals and they are dismissed.

Service Connection

The Veteran is seeking service connection for multiple disabilities.  In seeking VA disability compensation, a Veteran generally seeks to establish that a current disability results from disease or injury incurred in or aggravated by service.  38 U.S.C.A. §§ 1110, 1131.  "Service connection" basically means that the facts, shown by evidence, establish that a particular injury or disease resulting in disability was incurred coincident with service in the Armed Forces, or if preexisting such service, was aggravated therein.  38 C.F.R. § 3.303.

GERD

At issue is whether the Veteran is entitled to service connection for GERD.  The weight of the evidence indicates that the Veteran's GERD is not related to a period of service.  The Veteran filed a claim seeking service connection for GERD in 

The Veteran's service treatment records are silent for reports of or treatment for GERD.  In a medical examination performed in January 1991, the Veteran's abdomen and viscera were evaluated as normal, and, in a survey of medical history provided contemporaneously with the medical examination, the Veteran denied having or ever having had a hernia.

The Veteran's treatment records indicate that her GERD began to manifest as early as 2003.  She underwent a VA examination in November 2011 at which she reported being diagnosed with GERD, and the examiner noted that the Veteran's GERD first began to manifest in 1999.  The Veteran reported dysphagia, heartburn, epigastric pain, scapular pain, arm pain, reflux, regurgitation, nausea, vomiting, irritated bowel syndrome, and diverticulitis.  The examiner did not opine that the Veteran's GERD was related to a period of service.

The weight of the evidence indicates that the Veteran is not entitled to service connection.  The Veteran does have a current diagnosis of GERD.  The Veteran's treatment records, however, do not indicate that the Veteran sought treatment for GERD in service.  Moreover, the earliest diagnosis of GERD memorialized in the Veteran's treatment records did not occur for more than a decade after separation from service.  Even giving the Veteran the benefit of the doubt by concluding that the Veteran's GERD first manifested in 1999, her GERD still did not begin to manifest for approximately six years after separation from service.  Finally, there is no medical opinion of record even suggesting that the Veteran's GERD is related to a period of service.
Here, the weight of the probative evidence of record simply fails to demonstrate that the Veteran's GERD is related to a period of service.  Therefore, the evidence in this case is not so evenly balanced so as to allow application of the benefit-of-the-doubt rule as required by law and VA regulations.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.  As such entitlement to service connection for GERD is denied.

Squamous Cell Carcinoma of the Nose

The Veteran's service treatment records are silent for reports of or treatment for any skin cancer.  In a medical examination performed in January 1991, the Veteran's head and face were evaluated as normal, and, in a survey of medical history provided contemporaneously with the medical examination, the Veteran denied having or ever having had skin diseases.

The Veteran's treatment records indicate that she has a history of squamous cell carcinoma of the nose.

An October 2007 private treatment record indicates that the Veteran underwent Mohs micrographic surgery to remove skin cancer from her nose.

An October 2008 private treatment record indicates that the Veteran's nose did not have any lesions or masses on her nose.

The Veteran subsequently filed a claim for service connection for squamous cell carcinoma, but has not shown what residual disability is present, or how it might be the result of her military service.

The Veteran underwent a VA examination in October 2011.  The examiner noted that the Veteran had scar on the left side of her nose due to a squamous cell carcinoma excision and skin graft, but the examiner did not indicate that the Veteran had a current diagnosis of squamous cell carcinoma of the nose.

While the Veteran clearly had a history of squamous cell carcinoma of the nose, she does not currently have a current diagnosis and did not manifest one during the pendency of the appeal.  Specifically, the Veteran manifested skin cancer on her nose, and the condition resolved after she underwent surgery in October 2007.  The existence of a current disability is the cornerstone of a claim for VA disability compensation.  See Degmetich v. Brown, 104 F.3d 1328   (1997).  As such without a current diagnosis or a diagnosis during the pendency of the appeal, the Veteran lacks the evidence necessary to substantiate her claim for service connection.


ORDER

Service connection for bilateral carpal tunnel syndrome is dismissed.

Entitlement to service connection for bilateral arthritis of the hands is dismissed.

Entitlement to a disability rating in excess of 50 percent for migraines is dismissed.

Entitlement to a disability rating in excess of 30 percent for post-left breast surgery and fibrocystic breast disease is dismissed.

Entitlement to a disability rating in excess of 10 percent for residual mastitis scar is dismissed.

Entitlement to a disability rating in excess of 10 percent for bilateral tinnitus is dismissed.

Entitlement to a compensable disability rating from residuals from mastoiditis other than tinnitus and bilateral hearing loss is dismissed

Entitlement to a compensable disability rating for bilateral hearing loss is dismissed.

Entitlement to a special monthly pension is dismissed.

Service connection for GERD is denied.

Service connection for squamous cell carcinoma is denied.



______________________________________________
MATTHEW W. BLACKWELDER
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


